KOHDSAAT, Circuit Judge
(dissenting). I am unable to agree with the majority of the court in holding that the Mingo and Wilson were guilty of negligence which contributed to the collision. While there is a conflict of testimony as to the location of the Mingo and Wilson, it is conceded that there was abundant sea room on both sides. It is shown that vessels passing through Sturgeon Bay to points on Green Bay usually take a general course which brings -them somewhere in proximity to the place of anchorage of the libelant’s barges, though the whole bay is good sailing water. It appears from the evidence that while at anchor the libelant’s barges were passed by a number of vessels going up and down Sturgeon Bay — sometimes on the port side and sometimes on the starboard.
So far as the evidence goes, there is no defined course through Sturgeon Bay along which a vessel may proceed at night without keeping a strict lookout. It appears that the object of those in care of the barges, in making the Wilson fast to the Mingo, and in anchoring near the usual course of vessels through the bay was to be in readiness to be picked up by the Mohican. It further appears from the evidence of a number of witnesses for libelant that anchorage near the traveled course was not unusual. On the part of respondents, a number of witnesses testify that it was not a proper or usual thing for vessels to come to anchor in that course. Several of libelant’s witnesses swear that they have on various occasions seen vessels so anchored. While, perhaps, it was not the safest place to anchor, yet the libelant was chargeable with only reasonable care, and it cannot be said that it was per se negligence on the part of the barges to anchor where and as they did, no matter in which of the places claimed they were anchored.
*383For respondent, it is asserted that, owing to the darkness and thickness of the night, it was impossible to see the barges themselves in time to avoid the collision, and that the lights, on which alone the Fisher had to rely, were not properly displayed.
The answer states that the Wilson had a white light, which only showed from her stern; that it-had red lights, but whether they were in the forward and mizzen rigging respondent does not know, but calls for strict proof; that the red light could be and was seen about a quarter of a mile away; that the Mingo displayed two white lights, one forward and the other aft, which could be and were seen almost a mile away, except when the squall and rain were too strong.
Respondent claims that it was misled by the position and lights of the barges into believing that the lights were carried by a steamer going out of Sturgeon Bay into Green Bay. Neither the answer nor the cross-libel charge the absence of the lights required by statute in case of vessels at anchor, i. e., one white light at the forward part of the vessel at a height of not less than 20 feet nor more than 40 feet, and one at or near the stern not less than 15 feet below the forward light (article 11, tit. 48, p. 2867, Comp. St. 1901), as in any way responsible for the collision. The failure to see the lights is attributed rather to the thick squally weather. The testimony as to the relative altitude of the several lights of the Mingo is unsatisfactory and indefinite. It nowhere appears just what was their position. It does appear, as above stated, that the Wilson had her regulation lights set, i. e., two red lights, one in the forward rigging and one in her mizzen rigging, and one white towing light showing only from her stern, and that they were seen by the Fisher.
It is contended for respondent that no proper lookout was maintained upon the Wilson. The evidence shows to the contrary; though just henv a lookout, however diligent, could have averted the accident, is not stated, except that it is claimed the Wilson might have shown a torch or flare-up, rung a bell, shouted, blown an alarm whistle, or taken some means of attracting the Fisher’s attention. I f she had her lights set as above stated, she had no reason to assume that the Fisher and tow would run into her, and consequently had no time in which to sound or give an extraordinary alarm, nor could she, under the circumstances, be blamed for not shortening her line.
There are discrepancies between the admissions of the answer and cross-libel and the evidence. For instance, the rate of speed maintained hv the Fisher up to the time of the collision is admitted by the answer to have been about 8 miles an hour. Respondent’s witnesses fix the speed at about 71/G to 5 miles an hour. The libelant is entitled to whatever advantage there may he, if any, in assuming the speed to have been 8 miles an hour. The case comes fairly within the rule laid down in Totten v. The Pluto, Fed. Cas. No. 14, 106; Ward v. The Fashion, Fed. Cas. No. 17, 154; The Santa Claus, Fed. Cas. No. 12, 327; Palmer v. Merchants’ & Miners’ Transp. Co. (D. C.) 154 Fed. 695.
There seems to be no doubt the whole navigable water of the bay was open to the Fisher. She had sighted some of the barge lights more *384than a mide off. She saw that she was gaining upon them and still kept on her stern chase at a speed of eight miles an hour. Even though she may not have been able to see the Wilson’s red lights all the time, she did see them a quarter of a mile away. Even though there may have been some uncertainty as to the placing of them, she knew there was some craft just ahead which she was overhauling. Notwithstanding this, she kept up her eight-mile rate of speed. She was not justified in endeavoring to see how closely and how fast she could pass the lights on such a stormy and gusty night as respondent describes, and in such a sea and wind. According to respondent, it was difficult to see the lights at times. That surely was enough to make her wary. Why, when she had the whole bay to sail in, she should, on such a night, follow up directly in the wake of the lights she saw, can be accounted for only by attributing carelessness to those in charge of her. Furthermore, it appears from the evidence that at the time of the collision the Fisher’s wheelsman had gone below, and that the lookout had. taken his place at-the wheel temporarily. The captain claims to have been on the lookout. Even though this be assumed to be true, the tug was shorthanded. With the lights in front of her and the storm about her, this was in itself evidence of lack of diligence, and the burden of proof was on the tug to show that this fact did not cause the accident. The Fisher’s negligence was clearly the proximate cause of the collision.
Under the doctrine laid down by the Supreme Court in The Oregon, 158 U. S. 186, 15 Sup. Ct. 804, 39 L. Ed. 943, The Clara Clarita, 23 Wall, 1, 23 L. Ed. 146, and The Virginia Ehrman, 97 U. S. 317, 24 L. Ed. 890, the burden of proof was upon respondent to show either that the Fisher was without fault or that the collision was occasioned by the fault of the Wilson, or that it was the result of inevitable accident. This the respondent has failed to do.
Under the circumstances, respondent should be held to pay the full amount of the damages sustained by the libelant.